Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the application filed on 12/02/2018.  
The drawings filed on 12/02/2018 are acceptable.
Claims 1-4 are pending and have been examined.
Allowable Subject Matter
Claims 1-4 are allowed over the art of record. 
	The following is an examiner’s statement of reasons for allowance:-
In re to claim 1, None of the cited prior art alone or in combination disclose or teach the claimed inventions in which “a DC solid-state circuit breaker with self-adapt fault current limiting capability, the DC solid-state circuit breaker is a H-bridge circuit consisting of two unidirectional breakable bridge arms and two series-connected diode bridge arms; the two unidirectional breakable bridge arms are connected in series to the two series-connected diode bridge arms in a same direction, respectively, to form two series branches; the bridge arms in the two series branches are arranged in the same way of: the unidirectional breakable bridge arms are arranged at high-side; the series branches are connected in parallel,  and the series-connected diode bridge arms are arranged at lower-side and the parallel connection of the two series branches follows the rule that the same bridge arms form a point of common coupling”.
In re to claim 4, None of the cited prior art alone or in combination disclose or teach the claimed inventions in which “a method for controlling a DC solid-state circuit breaker with self-adapt fault current limiting capability, during normal operation state, turning on all the full-controlled solid-state switches in the solid-state circuit breaker; setting the biased current lb to be a little b, and quickly connecting a DC reactor to a fault circuit after the fault occurred; since the biased current value lb is set to be a little larger than the maximum load current, the time from the fault moment to the reactor connected-in moment is very short, thus achieving the current limiting effect quickly after the fault occurred, preventing the rapid drop of the DC voltage, and guaranteeing the reliable fault ride-through of the remnant healthy network; in the arrangement of arranging the unidirectional breakable bridge arms at high-side and the series-connected diode bridge arms at lower-side: in the fault current clearing state, when the protection acting signal is received, turning off the corresponding full-controlled solid-state switches in the unidirectional breakable bridge arm, getting into the fault current clearing state, but the turned-off arm is different according to the fault conditions; if the fault is the positive-pole line fault, positive-pole rail fault or the negative-pole bus fault, turning off the switches in the non-bus-side unidirectional breakable bridge arm of the tripped solid-state circuit breaker; with the above control, the fault energy in the fault circuit can be dissipated by the arrester in the turned-off unidirectional breakable bridge arm, and the DC fault current can be cleared quickly; in this case, the freewheeling current of the DC reactor produces a reverse electromotive force to make the unidirectional breakable bridge arm and the series-connected diode arm conduct automatically; therefore, the freewheeling current of the DC reactor will only circulate in the solid-state circuit breaker, which means the DC reactor in the proposed solid-state circuit breaker is bypassed from the fault circuit again; the described control strategy for the b; it means the proposed solid-state circuit breaker is recovered completely, to prepare for handling the next fault; in addition, the voltage across the solid-state circuit breaker is almost zero, so it can be considered that the recovery of the solid-state circuit breaker almost has no influence on the recovery of the DC system”.
	The art of record does not disclose the above limitations, nor would it be obvious to modify the art of record so as to include either of the above limitations.
In re to claims 2 & 3, claims 2 & 3 depend from claim 1, thus are also allowed for the same reasons provided above.     
   	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEMANE MEHARI whose telephone number is (571)270-7603.  The examiner can normally be reached on M-F 9AM TO 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on (571) 270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YEMANE MEHARI/Primary Examiner, Art Unit 2839